 

Exhibit 10.20

 

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
March 13, 2018 (the “Effective Date”), by and between J.Jill, Inc. (the
“Company”) and Linda Heasley (“Executive” and, together with the Company, the
“Parties”). It is understood that Executive’s first day of employment under this
Agreement shall be April 15, 2018, or such other date as may be mutually agreed
in writing between the Parties (the “Start Date”).

R E C I T A L S

WHEREAS, the Parties desire to enter into a written employment agreement to
reflect the terms upon which Executive shall provide services to the Company and
its direct and indirect subsidiaries, whether existing on the Effective Date or
thereafter acquired or formed (collectively, the “J.Jill Companies”); and

WHEREAS, Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants described herein, is a
material inducement to the Company’s willingness to provide equity-based
compensation to Executive as described herein, and the Company would not
otherwise grant such equity-based compensation to Executive if Executive did not
agree to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth in this Agreement, and the performance by the Parties of
their respective obligations hereunder, the Parties, intending to be legally
bound, agree as follows:

AGREEMENTS

1.Term. The term of this Agreement and of the Executive’s employment with the
Company (the “Term”) shall begin on the Start Date and continue until the Term
is terminated in accordance with Section 6 of this Agreement.

2.Position and Duties. The Company hereby employs Executive as the Chief
Executive Officer of the J.Jill Companies, reporting directly to the Board of
Directors of the Company (the “Board”). Executive shall have such
responsibilities, duties, and authorities as are assigned by the Board and are
commensurate with the position of Chief Executive Officer. Executive shall
fulfill her duties and responsibilities in a diligent, trustworthy and
appropriate manner and in compliance with the policies and practices of the
J.Jill Companies and applicable law. During the Term, Executive shall devote her
full business time and attention to the business and affairs of the J.Jill
Companies and shall not be engaged in or employed by or provide services to any
other business enterprise without the written approval of the Board; provided,
however, that Executive may serve on the board of directors or similar governing
authority of not more than two (three including the Board) business
organizations (and retain any compensation from same) and may manage her
personal affairs, finances, and investments, and may participate in charitable
and not-for-profit activities, all without the necessity of obtaining the
Board’s approval, so long as such activities do not create an actual or
potential conflict of interest with, or interfere with the performance of,
Executive’s duties hereunder or conflict with Executive’s covenants under
paragraphs 7 through 11 of this Agreement, in each case as determined in the
sole judgment of the Board.

 

--------------------------------------------------------------------------------

 

3.Compensation. For all services rendered by Executive (including her compliance
with the covenants in paragraphs 7 through 11 of this Agreement), the Company
shall compensate Executive during the Term as follows:

(a)Base Salary. As of the Start Date, the gross annual salary payable to
Executive shall be Nine Hundred Thousand Dollars ($900,000.00) per year, which
shall be paid in substantially equal installments on a regular basis in
accordance with the Company’s standard payroll procedures, but not less than
monthly, and prorated for any partial year of employment (the “Base Salary”).
The Base Salary shall be reviewed by the Compensation Committee of the Board
(the “Committee”) periodically and shall be subject to increase by the Committee
in its discretion.

(b)Annual Bonus. For 2018 and subsequent fiscal years, Executive shall be
eligible for an annual bonus (the “Annual Bonus”). The Annual Bonus shall be
determined by the Committee based upon the Company’s achievement of financial
and other goals to be proposed annually by Executive and approved by the
Committee. If all performance objectives are fully met, the target amount of the
Annual Bonus shall be equal to one hundred percent (100%) of Executive’s Base
Salary (prorated for partial years of employment), but a higher bonus shall be
possible for exceptional performance. The Annual Bonus shall be paid in
accordance with the Company’s customary practices for payment of annual bonuses
to senior executive employees within seventy-five (75) days after the later of
(i) the close of the fiscal year for which the Annual Bonus was earned and (ii)
the completion of the applicable fiscal year financial audit, but in no event
later than April 15 of the following calendar year; provided, however, that
except as provided in this Agreement, Executive must be employed through the end
of the applicable fiscal year to be entitled to receive the Annual Bonus.

(c)Benefits and Perquisites. Executive shall be entitled to participate in the
employee benefit plans and programs of the J.Jill Companies in accordance with
the terms of such plans and programs and shall be entitled to the same
perquisites as are made available to other senior executive employees of the
J.Jill Companies. In addition, during the Term, Executive shall be entitled to
reimbursement for expenses reasonably incurred in connection with an annual
physical with a provider of Executive’s choice and up to $25,000.00 of
professional fees incurred in connection with income tax planning and return
preparation per year.

(d)Vacation. Executive shall be entitled to not less than four (4) weeks of paid
vacation during each calendar year (prorated for any partial calendar year of
employment) in accordance with the J.Jill Companies’ policies and practices for
senior executive employees of the J.Jill Companies.

(e)Sign-On Equity Award. Subject to Executive’s commencing employment with the
Company on the Start Date, the Company shall grant to Executive on the Start
Date a one-time sign-on equity award, consisting of the following:

(i)a number of restricted stock units of the Company equal to the quotient
(rounded down to the nearest whole share) derived from dividing $4,200,000 by
the Reference Price (as defined below) (the “RSU Award”); and

2

--------------------------------------------------------------------------------

 

(ii)an option to acquire a number of shares of common stock of the Company
(rounded down to the nearest whole share), which option shall have an accounting
value of $1,800,000 determined by the Committee in its sole discretion in
accordance with Black- Scholes or a similar binomial option-pricing model as of
the Effective Date and assuming for these purposes that the fair market value of
one share of Company common stock equals the Reference Price (the “Option
Award”). The Option Award shall have an exercise price per share of Company
common stock equal to the closing price of one share of common stock of the
Company on the grant date, as reported on the New York Stock Exchange.

The RSU Award and the Option Award shall be subject to the terms of the J.Jill,
Inc. 2017 Omnibus Equity Incentive Plan (the “Plan”) and the award agreements
substantially in the forms attached hereto as Exhibit A and Exhibit B,
respectively. As used herein, the “Reference Price” shall mean the average of
the daily volume-weighted average prices for one share of Company common stock
on the New York Stock Exchange during the period beginning at 9:30 a.m., New
York City time, and ending at 4:00 p.m., New York City time, as reported by
Bloomberg, over the period beginning on and including March 8, 2018 and ending
on and including March 22, 2018.

(f)Annual Grant. Beginning in fiscal 2019 and for each subsequent fiscal year,
Executive shall be eligible to participate in, and receive grants of stock
options, restricted stock, restricted stock units or other forms of equity
compensation subject to the terms of any of J.Jill’s equity compensation plans
and related documents, including, without limitation, the Plan (the “Annual
Grant”). The terms and conditions of each Annual Grant, including, without
limitation, with respect to the form of such equity compensation and vesting
terms thereof, shall be determined by the Committee in its sole discretion.

4.Expense Reimbursement. The Company shall reimburse Executive for (or, at the
Company’s option, pay) all business travel and other out-of-pocket expenses
reasonably incurred by Executive in the performance of her duties under this
Agreement. All reimbursable expenses (including Relocation Expenses, as defined
below) shall be appropriately documented by Executive upon submission of any
request for reimbursement in a manner consistent with the expense reporting
policies of the J.Jill Companies and applicable federal and state tax
recordkeeping requirements. The amount of expenses eligible for reimbursement
during any taxable year of Executive under this Agreement will not affect the
expenses eligible for reimbursement in any other taxable year of Executive, and
Executive’s right to reimbursement of expenses is not subject to liquidation or
exchange for another benefit. The Company shall reimburse Executive for
relocation expenses, including travel expenses, packing and moving of household
goods, commissions and selling expenses associated with the disposition of her
home in Atlanta, Georgia and the acquisition of replacement housing in the
Quincy, Massachusetts area and temporary housing (“Relocation Expenses”) for 12
months or, if earlier, until Executive shall have permanently relocated to the
Boston, Massachusetts area, up to a maximum of $150,000 in the aggregate (with
any such reimbursements to be made in 2019 to the extent that they are
compensatory to Executive); provided, however, that if (i) Executive’s
employment hereunder terminates other than by the Company without Cause or by
Executive for Good Reason, then the Company shall not be required to reimburse
Executive for Relocation Expenses incurred after the date of such termination,
and (ii) if Executive’s employment hereunder is terminated by the Company
without Cause or by Executive for Good Reason, then the Company shall not be
required to reimburse Executive for Relocation Expenses incurred more than 60
days after the date of such termination. The Company shall also pay directly to
Executive’s counsel legal fees and fees of compensation consultants incurred in
connection with the review of this Agreement, including the exhibits hereto, not
to exceed $20,000.00.

3

--------------------------------------------------------------------------------

 

5.Place of Performance. Executive shall carry out her duties and
responsibilities under this Agreement principally in and from the Company’s
offices in the Quincy, Massachusetts, area. Executive understands that her
position will involve substantial travel and agrees to undertake such travel as
may be necessary or desirable in the performance of her duties and
responsibilities under this Agreement.

6.Termination; Rights on Termination. Executive’s employment and the Term may be
terminated in any one of the following ways:

(a)Termination by the Company for Cause. The Company may terminate the Term and
Executive’s employment for Cause (as defined below), and such termination for
Cause shall be effective immediately upon provision of notice to Executive that
her employment has been terminated for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) Executive’s willful breach of Section 7(b), (c), or (d)
or Section 8, 9, or 10 of this Agreement; (ii) Executive’s willful failure to
follow a lawful directive of the Board; (iii) Executive’s willful misconduct or
gross negligence in the performance or nonperformance of any of her duties or
responsibilities; (iv) Executive’s dishonesty or fraud with respect to the
business or affairs of any J.Jill Company; (v) Executive’s conviction of or plea
of no contest to any misdemeanor involving theft, fraud, dishonesty, or act of
moral turpitude or any felony that in either case results, or would reasonably
be expected to result, in material harm to the business or reputation of the
Company; or (vi) Executive’s use of alcohol or drugs in a manner that materially
interferes with the performance of her duties for the J.Jill Companies;
provided, however, that in the event of a breach, a failure or negligence
described in clauses (i), (ii) or (iii) and in the first instance of a use of
alcohol or drugs having the consequence described in clause (vi), in any such
case, which can be cured by Executive, the Company shall provide Executive with
notice of the facts and circumstances which constitute Cause and shall provide
Executive no less than ten (10) business days in which to cure such breach,
failure, negligence or use and shall not terminate Executive for Cause if
Executive cures such breach, failure, negligence or use within such ten (10) day
period. In the event of termination of Executive’s employment for Cause, no
compensation or benefits shall be payable to Executive after the date of such
termination, except as provided for in paragraph 6(f) of this Agreement.

(b)Termination for Executive’s Death or Disability. In the event that Executive
dies or becomes Disabled, no compensation or benefits shall be payable to
Executive or her estate after the date of termination, except as provided for in
paragraph 6(f) of this Agreement. For purposes of this Agreement, “Disabled”
shall mean either (i) Executive’s inability to perform the essential duties and
responsibilities of her position (even with reasonable accommodation taken into
account) by reason of Executive’s mental or physical disability, illness or
impairment that has already lasted for a period of ninety (90) or more days
during any twelve (12) month period, or (ii) Executive’s inability to perform
the essential duties and responsibilities of her position (even with reasonable
accommodation taken into account) by reason of Executive’s mental or physical
disability, illness or impairment that can be expected to result in death or
that can be expected to last for a period of ninety (90) or more days during any
twelve (12) month period, as determined by a physician selected by the Company
and reasonably agreeable to Executive.

(c)Termination by the Company Without Cause. At any time during the Term, the
Company may, without Cause and for any reason whatsoever, terminate the Term and
Executive’s employment, effective immediately upon provision of notice to
Executive or at such

4

--------------------------------------------------------------------------------

 

later date specified by the Company. In the event Executive’s employment is
terminated during the Term without Cause, and not by reason of Executive’s death
or disability, and provided that Executive fully complies with her obligations
under paragraphs 7 through 11 of this Agreement and executes (and does not
revoke) a full and complete release of all claims against the J.Jill Companies
and their respective affiliates, substantially in the form attached hereto as
Exhibit C (the “Release”), such that the Release becomes irrevocable within
sixty (60) days after her termination of employment with the Company, then
Executive shall be paid compensation pursuant to paragraph 6(g) or 6(h) of this
Agreement, as applicable.

(d)Termination by Executive For Good Reason. Executive may terminate the Term
and Executive’s employment for Good Reason (as defined below) effective on the
first day after the end of the Cure Period (defined herein). “Good Reason” shall
mean: (i) a material diminution in Executive’s duties or responsibilities; (ii)
(A) Executive shall not be the senior most executive officer of J.Jill
Companies, (B) Executive shall not report directly to the Board or (C) any
officer of the J.Jill Companies shall not report, directly or through officers
reporting to the Executive (provided that the Board may appoint a chairperson
who is designated as an officer of the Company and the Company may establish
independent reporting relationships between officers such as the Chief Financial
Officer, Chief Compliance Officer or Chief Legal Officers and the Board or
Committees of the Board responsible for oversight of substantive areas of the
Companies reporting or compliance obligations); (iii) a reduction in Executive’s
title below the title of Chief Executive Officer; (iv) a material reduction in
Executive’s Base Salary; (v) the relocation of Executive’s principal work
location outside of the Quincy, Massachusetts, area without Executive’s consent;
or (vi) any other material breach of this Agreement by the Company; provided,
however, that Good Reason shall not exist unless (A) Executive gives the Board a
written statement of the basis for Executive’s belief that Good Reason exists,
(B) such written statement is provided not later than ninety (90) days after
Executive knows, or should reasonably have known, of the existence of the
condition that Executive believes forms the basis for resignation for Good
Reason, (C) Executive gives the Board at least ten (10) business days after
receipt of such written statement to cure the basis for such belief (the “Cure
Period”), (D) the Board does not cure the basis for such belief within the Cure
Period. In the event Executive terminates her employment for Good Reason, and
provided that Executive fully complies with her obligations under paragraphs 7
through 11 of this Agreement and executes (and does not revoke) the Release such
that it becomes irrevocable within sixty (60) days after her termination of
employment with the Company, then Executive shall be paid compensation and
severance pursuant to paragraph 6(g) or 6(h) of this Agreement, as applicable.

(e)Termination by Executive Without Good Reason. Executive may resign or
terminate her employment hereunder without Good Reason (including, without
limitation, Executive’s retirement). In such event, no compensation or benefits
shall be payable to Executive after the date of termination, except as provided
for in paragraph 6(f) of this Agreement.

(f)Payment Through Termination. Upon termination of Executive’s employment for
any reason except a termination of employment by the Company without Cause or by
Executive for Good Reason, Executive shall be entitled to receive her Base
Salary and all benefits and reimbursements due through the effective date of
termination. Such Base Salary shall be paid in accordance with the Company’s
standard payroll procedures. No other compensation or benefits will be due or
payable to Executive after such termination, except as provided or as otherwise
required under the terms of the employee benefit plans and programs of the
J.Jill Companies or applicable law.

5

--------------------------------------------------------------------------------

 

(g)Payment for Termination by the Company Without Cause or by Executive For Good
Reason. In the event Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason, and provided that Executive fully
complies with her obligations under paragraphs 7 through 11 of this Agreement
and executes (and does not revoke) the Release, such that by its terms it
becomes irrevocable within sixty (60) days after her termination of employment
with the Company, then Executive shall be paid: (i) all compensation earned and
all benefits and reimbursements due through the effective date of termination,
with any compensation payable in cash to be paid no later than 30 days following
the date of such termination of employment; (ii) an amount equal to one (1)
times Executive’s then-current annual Base Salary, paid in substantially equal
installments on regularly scheduled payroll dates for the 12-month period that
begins on the first regular payroll date that is sixty (60) days after Executive
experiences a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”);
provided, that such first payment shall be a lump sum payment equal to the
amount of all payments due from the date of such termination through the date of
such first payment; and (iii) an Annual Bonus for the year of termination based
on the actual bonus Executive would have received had she remained employed for
the full performance period (with any personal non-financial performance goals
deemed achieved at 100%), prorated to reflect the portion of the year worked and
payable in accordance with paragraph 3(b) of this Agreement. In all applicable
circumstances, the Company will provide the completed Release to Executive
within seven (7) days following the date of termination. During the 12-month
period immediately after the effective date of Executive’s termination, or, if
earlier, until coverage is obtained by Executive from another employer (which
coverage Executive shall promptly disclose to the Company), to the extent
permitted by applicable law, Executive shall also receive a continuation of the
medical and dental coverage to which Executive was entitled under paragraph 3(c)
of this Agreement immediately prior to such termination (including dependent
coverage), at the same premium cost to Executive as determined immediately prior
to such termination; provided, that any right Executive has to COBRA under the
group health plan in which she participated during her employment with the
Company will run concurrently with the continuation of coverage provided herein,
and, provided, further, that any Company-paid premiums shall be reported as
taxable income to Executive and subject to Executive’s execution and
non-revocation of the Release. Executive’s rights under any employee benefit
plan or program of the J.Jill Companies shall be governed by the terms of such
plan or program but no rights under any severance plan or policy.
Notwithstanding the foregoing, if the Executive fails to timely execute the
Release or the Executive revokes her execution of the Release on or before the
last day of the 60-day period that starts on the date of Executive’s separation
from service (within the meaning of Section 409A(a)(2)(A)(i) of the Code),
Executive shall forfeit any right to any compensation and severance under this
paragraph 6(g).

(h)Payment for Termination by the Company Without Cause or by Executive For Good
Reason Following a Change in Control. If at any time months following a Change
in Control (as defined in the Plan) as a result of which the Company or its
successor does not have any stock trading on a nationally recognized securities
exchange, Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason, and provided that Executive fully complies with
her obligations under paragraphs 7 through 11 of this Agreement and executes
(and does not revoke) the Release such that by its terms it becomes irrevocable
within sixty (60) days after her termination of employment with the Company,
then Executive, in lieu of the payments described in paragraph 6(g), shall be
paid: (i) all compensation earned and all benefits and reimbursements due
through the effective date of termination, with any compensation payable

6

--------------------------------------------------------------------------------

 

in cash to be paid no later than 30 days following the date of such termination
of employment; and (ii) an amount equal to two (2) times the sum of (a)
Executive’s then-current annual Base Salary, and (b) Executive’s target Annual
Bonus for the year of termination, paid in substantially equal installments on
regularly scheduled payroll dates for the 12-month period that begins on the
first regular payroll date that is sixty (60) days after Executive experiences a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code; provided, that such first payment shall be a lump sum payment equal to the
amount of all payments due from the date of such termination through the date of
such first payment. In all applicable circumstances, the Company will provide
the completed Release to Executive within seven (7) days following the date of
termination. During the 24-month period immediately after the effective date of
Executive’s termination, or, if later, the period from Executive’s termination
of employment through the completion of the Term, to the extent permitted by
applicable law, Executive shall also receive a continuation of the medical and
dental coverage to which Executive was entitled under paragraph 3(c) of this
Agreement immediately prior to such termination (including dependent coverage),
at the same premium cost to Executive as determined immediately prior to such
termination; provided, that any right Executive has to COBRA under the group
health plan in which she participated during her employment with the Company
will run concurrently with the continuation of coverage provided herein, and,
provided, further, that any Company-paid premiums shall be reported as taxable
income to Executive and subject to Executive’s execution and non-revocation of
the Release. Executive’s rights under any employee benefit plan or program of
the J.Jill Companies shall be governed by the terms of such plan or program but
no rights under any severance plan or policy. Notwithstanding the foregoing, if
the Executive fails to timely execute the Release or the Executive revokes her
execution of the Release on or before the last day of the 60-day period that
starts on the date of Executive’s separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code), Executive shall forfeit any right to any
compensation and severance under this paragraph 6(h).

(i)[Intentionally Omitted]

(j)Provisions that Survive Termination of Agreement. All rights and obligations
of the Parties under this Agreement shall cease as of the effective date of
termination of this Agreement, except that (i) the Company’s payment and other
obligations under paragraph 6 of this Agreement, if any, and its rights and/or
obligations under paragraphs 17 and 18 of this Agreement shall survive such
termination in accordance with their terms, and (ii) Executive’s obligations
under paragraphs 7 through 11, 17, and 18 of this Agreement shall survive such
termination in accordance with their terms.

(k)Right to Offset. In the event of any termination of Executive’s employment
under this Agreement for any reason, the Company’s obligation to make any
payments hereunder shall be subject to offset for any outstanding amounts that
Executive owes to any J.Jill Company. All payments and benefits payable under
this Agreement are gross payments subject to applicable taxes and withholdings.

(l)Compliance with Code Section 409A.

(i)To the extent this Agreement is subject to Section 409A of the Code (“Section
409A”), the Parties intend all payments under this Agreement to comply with the
requirements of Section 409A, and this Agreement shall, to the extent practical,
be operated and administered to effectuate such intent. In furtherance thereof,
if payment or provision of any

7

--------------------------------------------------------------------------------

 

amount or benefit hereunder at the time specified in this Agreement would
subject such amount or benefit to any additional tax under Section 409A, the
payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or the provision of such amount
or benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Section 409A). In addition, to the extent that any
regulations or guidance issued under Section 409A (after application of the
previous provision of this paragraph) would subject Executive to the payment of
interest or any additional tax under Section 409A, the Parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary on Executive and be
reasonably determined in good faith by the Parties; provided, however, that the
Parties shall not be required to substitute a cash payment for any non- cash
benefit herein.

(ii)A termination of Executive’s employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Executive’s employment, unless
such termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of this Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(iii)With respect to any payment under this Agreement constituting nonqualified
deferred compensation subject to Section 409A, (A) all expenses or other
reimbursements provided herein shall be payable in accordance with the Company’s
policies in effect from time to time, but in any event shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive; (B) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year; and (C) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(iv)If Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payment or the provision of any benefit under this Agreement that is
considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided on the first business day following the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this paragraph 6(l) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Executive in a lump sum (without interest) on the first
business day following the Delay Period, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

8

--------------------------------------------------------------------------------

 

(m)Compliance with Code Section 280G. If a change in control of any J.Jill
Company occurs and any payment or benefit made under this Agreement or any other
agreements providing Executive rights to compensation or equity would constitute
a “parachute payment” within the meaning of Section 280G of the Code, each
payment or benefit will be reduced as a result of such change in control, to the
extent necessary to avoid the imposition of any excise tax under Section 4999 of
the Code.

7.Executive Covenants.

(a)Executive acknowledges and agrees that during her employment with the
Company, she will: (i) have the primary duty of managing the Company; (ii)
customarily and regularly direct the work of two or more employees; and (iii)
have the authority to hire or fire other employees or have particular weight
given to her suggestions and recommendations as to the hiring, firing,
advancement, promotion, or any other change of status of other employees.
Executive further acknowledges and agrees that by reason of the time, training,
money and trust invested in her by the Company and her exposure to the public or
to customers, vendors, or other business relationships, she will gain (A) a high
level of notoriety, fame, reputation, or public persona as the Company’s
representative or spokesperson, or (B) a high level of influence or credibility
with the customers, vendors, or other business relationships of the J.Jill
Companies. Executive further acknowledges and agrees that she will be intimately
involved in the planning for or direction of the business of the J.Jill
Companies, and that she has or will obtain selective or specialized skills,
knowledge, abilities, or customer contacts or information by reason of working
for the Company.

(b)During Executive’s employment with the Company and for a period of twelve
(12) months thereafter (the “Restricted Period”), Executive shall not, either
directly or indirectly, for herself or on behalf of or in conjunction with any
other person, company, partnership, corporation, business, group, or other
entity (each, a “Person”), engage, within the Territory (as described below), as
an officer, director, owner, partner, member, joint venturer, or in a managerial
capacity (whether as an employee, independent contractor, agent, representative,
or consultant), in any business engaged in the Business of the J.Jill Companies
(as described below); provided, however, that Executive shall not be prohibited
from owning less than five percent (5%) of the outstanding shares of any class
of equity securities registered under the Securities Exchange Act of 1934, as
amended (the “34 Act”).

(c)In addition, during Executive’s employment with the Company and for a period
of twenty-four (24) months thereafter, Executive shall not, either directly or
indirectly, for herself or on behalf of or in conjunction with any other Person:

(i)solicit or attempt to solicit, recruit or attempt to recruit, any employee,
agent, or contract worker of the J.Jill Companies with whom Executive had
material business contact during the course of her employment with the Company
to end his or her relationship with any J.Jill Company; or

(ii)seek to induce or otherwise cause any supplier, vendor, licensee, licensor
or any other Person with whom any J.Jill Company then has, or during the 12
months prior to such time had, a business relationship, whether by contract or
otherwise, to discontinue or alter such business relationship in a manner that
is adverse to any J.Jill Company.

9

--------------------------------------------------------------------------------

 

(d)In addition, in furtherance of the Company's reasonable efforts to safeguard
Confidential Information (defined below), Executive agrees that, during
Executive's employment with the Company and during the Restricted Period,
Executive shall not serve as a council member or participate in any similar
capacity for Gerson Lehrman Group, Inc., Coleman Research, GuidePoint Global, or
any other firm the primary purpose of which is to connect its clients with
executives or industry specialists (whether through in-person meetings,
telephone conversations, on-line forums or other mediums) as a means for its
clients to conduct primary research on a particular company, industry or
business sector.

(e)For purposes of paragraphs 7 through 11 of this Agreement:

(i)The “Territory” shall be defined as the United States of America and any
other territory where employee is working at the time of termination of
employment with the Company; which Executive acknowledges and agrees is the
territory in which she is providing services to the J.Jill Companies pursuant to
this Agreement.

(ii)The “Business of the J.Jill Companies” shall be defined as a women’s retail,
catalog, phone and/or internet apparel business (regardless of its form of
organization, and including a division of a general retailer, such as a
department store, if the division is engaged in a specialty women’s apparel
retail or specialty women’s apparel catalog business, including, for purposes of
illustration, but not limited to, ANN INC. and its subsidiaries, Chico’s FAS,
Inc. and its subsidiaries, Coldwater Creek Direct, Eddie Bauer LLC, Eileen
Fisher Inc. and its subsidiaries, Nordstrom Inc., J. Crew and its subsidiaries,
L.L. Bean, Inc., Lands End, The Talbots, Inc. and The Gap Inc.).

(f)The covenants in this paragraph 7 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. If any provision of this paragraph 7 relating to the time
period, scope, or geographic area of the restrictive covenants shall be declared
by a court of competent jurisdiction or arbitrator to exceed the maximum time
period, scope, or geographic area, as applicable, that such court or arbitrator
deems reasonable and enforceable, then this Agreement shall automatically be
considered to have been amended and revised to reflect such determination.

(g)All of the covenants in this paragraph 7 shall be construed as an agreement
independent of any other provisions in this Agreement, and the existence of any
claim or cause of action Executive may have against any J.Jill Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by any J.Jill Company of such covenants.

(h)Executive has carefully read and considered the provisions of this paragraph
7 and, having done so, agrees that the restrictive covenants in this paragraph 7
impose a fair and reasonable restraint on Executive and are reasonably required
to protect the interests of the J.Jill Companies and their respective officers,
directors, employees and equityholders.

8.Trade Secrets and Confidential Information.

(a)For purposes of this paragraph 8, “Confidential Information” means all
non-public or proprietary data or information (other than Trade Secrets)
concerning the business and operations of the J.Jill Companies, including, but
not limited to, any non-public information

10

--------------------------------------------------------------------------------

 

(regardless of whether in writing or retained as personal knowledge) pertaining
to research and development; product costs, designs and processes; equityholder
information; pricing, cost, or profit factors; quality programs; annual budget
and long-range business plans; marketing plans and methods; contracts and bids;
business ideas and methods, store concepts, inventions, innovations,
developments, graphic designs, website designs, patterns, specifications,
procedures, databases and personnel. “Trade Secret” means trade secret as
defined by applicable state law. In the absence of such a definition, Trade
Secret means information including, but not limited to, any technical or
nontechnical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or use
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.

(b)Executive acknowledges that in the course of her prior services as a member
of the Board and her future employment with the Company, she has received or
will receive and has had or will have access to Confidential Information and
Trade Secrets of the J.Jill Companies, and that unauthorized or improper use or
disclosure by Executive of such Confidential Information or Trade Secrets will
cause serious and irreparable harm to the J.Jill Companies. Accordingly, she is
willing to enter into the covenants contained in paragraphs 7, 8, 9, 10 and 11
of this Agreement in order to provide the J.Jill Companies with what she
considers to be reasonable protection for its interests.

(c)Executive hereby agrees to (i) hold in confidence all Confidential
Information of the J.Jill Companies that came into her knowledge during her
employment by the Company and (ii) not disclose, publish or make use of such
Confidential Information, other than in the good-faith performance of her
duties, without the prior written consent of the Company for as long as the
information remains Confidential Information.

(d)Executive hereby agrees to hold in confidence all Trade Secrets of the J.Jill
Companies that came into her knowledge during her employment by the Company
notto disclose, publish, or make use of at any time after the date hereof such
Trade Secrets without the prior written consent of the Company for as long as
the information remains a Trade Secret.

(e)Notwithstanding the foregoing, the provisions of this paragraph 8 will not
apply to (i) information required to be disclosed by judicial or governmental
proceedings, or (ii) Confidential Information or Trade Secrets that otherwise
becomes generally known in the industry or to the public through no act of
Executive or any person or entity acting by or on Executive’s behalf or
information which Executive can demonstrate to have had rightfully in her
possession prior to the Start Date.

(f)Notwithstanding anything to the contrary herein, nothing in this Agreement
will prohibit Executive from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the ’34 Act or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of federal law or regulation, or require modification or prior
approval by the Company or any other J.Jill Company of any such reporting.

11

--------------------------------------------------------------------------------

 

(g)Notwithstanding anything to the contrary contained herein, pursuant to the
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a Trade Secret that: (i) is made (A) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Executive also understands
that if she files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Trade Secret to her
attorney and use the Trade Secret information in the court proceeding, if
Executive (i) files any document containing the Trade Secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order.

9.Nondisparagement. During the Term and thereafter, Executive shall not,
directly or indirectly, take any action, or encourage others to take any action,
to disparage or criticize any J.Jill Company, any affiliate of any J.Jill
Company or persons or things known by Executive to be their respective
employees, officers, directors, products, services or owners.

10.Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, customer lists, computer data,
customer information and other property or information delivered to or compiled
by Executive by or on behalf of the J.Jill Companies, their representatives,
vendors or customers shall be and remain the property of the J.Jill Companies,
and be subject at all times to its discretion and control. Upon the request of
the Company and, in any event, upon the termination of Executive’s employment
with the Company, Executive shall promptly deliver all such materials to the
Company.

11.Work Product and Inventions.

(a)Works. Executive acknowledges that Executive’s work on and contributions to
documents, programs, methodologies, protocols, and other expressions in any
tangible medium (including, without limitation, all business ideas and methods,
store concepts, inventions, innovations, developments, graphic designs (such as
catalog designs, in-store signage and posters), web site designs, patterns,
specifications, procedures or processes, market research, databases, works of
authorship, products and other works of creative authorship) which have been or
will be prepared by Executive, or to which Executive has contributed or will
contribute, in connection with Executive’s services to any J.Jill Company
(collectively, “Works”), are and will be within the scope of Executive’s
employment and part of Executive’s duties and responsibilities. Executive’s work
on and contributions to the Works will be rendered and made by Executive for, at
the instigation of, and under the overall direction of any J.Jill Company, and
are and at all times shall be regarded, together with the Works, as “work made
for hire” as that term is used in the United States Copyright Laws. However, to
the extent that any court or agency should conclude that the Works (or any of
them) do not constitute or qualify as a “work made for hire”, Executive hereby
assigns, grants, and delivers exclusively and throughout the world to the
Company all rights, titles and interests in and to any such Works, and all
copies and versions, including all copyrights and renewals. Executive agrees to
cooperate with the Company and to execute and deliver to the Company and its
successors and assigns, any assignments and documents the Company requests for
the purpose of establishing, evidencing, and enforcing or defending its
complete, exclusive, perpetual and worldwide ownership of all rights, titles and
interests of every kind and nature, including all copyrights, in and to the
Works, and Executive constitutes and

12

--------------------------------------------------------------------------------

 

appoints the Company as its agent to execute and deliver any assignments or
documents Executive fails or refuses to execute and deliver, this power and
agency being coupled with an interest and being irrevocable. Without limiting
the preceding provisions of this paragraph 11(a), Executive agrees that the
Company may edit and otherwise modify, and use, publish and otherwise exploit,
the Works in all media and in such manner as the Company, in its sole
discretion, may determine.

(b)Inventions and Ideas. Executive shall disclose promptly to the Company (which
shall receive it in confidence), and only to the Company, any invention or idea
of Executive in any way connected with Executive’s services or related to the
Business of the J.Jill Companies, any J.Jill Company’s research or development,
or demonstrably anticipated research or development (developed alone or with
others), conceived or made during the Term or within three (3) months thereafter
and hereby assigns to the Company any such invention or idea. Executive agrees,
subject to reimbursement of actual out of pocket expenses related thereto and at
the Company’s sole liability and expense, to cooperate with the Company and sign
all papers reasonably deemed necessary by the Company to enable it to obtain,
maintain, protect and defend patents covering such inventions and ideas and to
confirm the Company’s exclusive ownership of all rights in such inventions,
ideas and patents, and irrevocably appoints the Company as its agent to execute
and deliver any assignments or documents Executive fails or refuses to execute
and deliver promptly, this power and agency being coupled with an interest and
being irrevocable. This constitutes the Company’s written notification that this
assignment does not apply to an invention for which no equipment, supplies,
facility or trade secret information of any J.Jill Company was used and which
was developed entirely on Executive’s own time, unless (i) the invention relates
(A) directly to the Business of the J.Jill Companies, or (B) to actual or
demonstrably anticipated research or development of any J.Jill Company, or (ii)
the invention results from any work performed by Executive for any J.Jill
Company.

12.No Prior Agreements. Executive hereby represents and warrants to the Company
that Executive’s execution of this Agreement on the Effective Date and
Executive’s commencing her employment on the Start Date and the performance of
her duties hereunder will not violate or be a breach of any agreement with a
former employer, client, or any other person or entity to which Executive is
subject or bound.

13.Assignment; Binding Effect. Executive understands that she has been selected
for employment by the Company on the basis of her personal qualifications,
experience, and skills. Executive agrees, therefore, that she cannot assign all
or any portion of her performance under this Agreement. The Company may assign
this Agreement to the purchaser of substantially all of the assets of the
Company, or to any other J.Jill Company. Subject to the preceding two sentences,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective heirs, legal representatives,
successors and permitted assigns. Executive acknowledges and agrees that each
J.Jill Company is a third-party beneficiary of this Agreement, including,
without limitation, this paragraph 13 and paragraph 17 hereof.

14.Complete Agreement; Waiver; Amendment. Executive has no oral representations,
understandings, or agreements with the Company or any of its officers, directors
or representatives covering the same subject matter as this Agreement. This
Agreement is the final, complete and exclusive statement of expression of the
agreement between the Parties with respect to the subject matter hereof
(including, but not limited to, any severance payments, change in control
payments and terms of employment) and cannot be varied, contradicted or
supplemented by

13

--------------------------------------------------------------------------------

 

evidence of any prior or contemporaneous oral or written agreements. This
Agreement may not be later modified except by a further writing signed by a duly
authorized officer of the Company or member of the Board and Executive, and no
term of this Agreement may be waived except by a writing signed by the party
waiving the benefit of such term.

15.Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company or the Board:

J.Jill, Inc.

4 Batterymarch Park

Quincy, MA 02169

Attn: Board of Directors

 

To Executive, to the most recent address the Company has on file for Executive.

16.Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. This
severability provision shall be in addition to, and not in place of, the
provisions of paragraph 7(f) above. The paragraph and section headings are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent of the Agreement or of any part hereof.

17.Equitable Remedy. Because of the difficulty of measuring economic losses to
any J.Jill Company as a result of a breach of the covenants set forth in
paragraphs 7 through 11, and because of the immediate and irreparable damage
that would be caused to the J.Jill Companies for which monetary damages would
not be a sufficient remedy, it is hereby agreed that in addition to all other
remedies that may be available to the J.Jill Companies, at law or in equity,
each J.Jill Company shall be entitled to specific performance and any injunctive
or other equitable relief as a remedy for any breach or threatened breach by
Executive of any provision of paragraphs 7 through 11 of this Agreement. Each
J.Jill Company may seek temporary and/or permanent injunctive relief for an
alleged violation of paragraphs 7 through 11 of this Agreement without the
necessity of first arbitrating the matter pursuant to paragraph 18 of this
Agreement and without the necessity of posting a bond.

18.Arbitration. Except for an action by any J.Jill Company for injunctive relief
as described in paragraph 17 of this Agreement, any disputes or controversies
arising under or related to this Agreement or Executive’s employment with the
Company will be settled by binding arbitration in Boston, Massachusetts, through
the use of and in accordance with the applicable rules of the American
Arbitration Association relating to arbitration of commercial disputes and
pursuant to the Federal Arbitration Act except that discovery, including
document production, depositions and interrogatories shall be permitted. One
neutral arbitrator shall hear the dispute. The determination and findings of
such arbitrator will be binding on all Parties and may be enforced, if
necessary, in any court of competent jurisdiction. The arbitrator shall be
mutually acceptable to the Parties and need not be selected from the AAA’s
roster of arbitrators if the Parties can agree otherwise. If the Parties are
unable to agree on an arbitrator, then the arbitrator shall be selected pursuant
to the AAA’s rules. Except as prohibited by applicable law, the prevailing party
in any such arbitration, or in any action to enforce this paragraph 18 or any
arbitration award hereunder, shall be awarded and the nonprevailing party shall
pay (or, to the extent incurred, reimburse the

14

--------------------------------------------------------------------------------

 

prevailing party for) the prevailing party’s attorneys’ fees and related
expenses and the nonprevailing party shall pay (or, to the extent incurred,
reimburse the prevailing party) all arbitration filing and administration fees
as well as all fees and expenses of the arbitrator.

19.Jointly Drafted. The Parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In the event that an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

20.Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware, not including
the choice-of-law rules thereof. The Parties hereby consent to the exclusive and
sole jurisdiction and venue of the state and federal courts located in Delaware
for the litigation of disputes not subject to arbitration and waive any claims
of improper venue, lack of personal jurisdiction or lack of subject matter
jurisdiction as to any such disputes.

 

 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Employment
Agreement to be duly executed as of the date first written above.

 

J.JILL, INC.

 

/s/ David Biese

 

By:

 

David Biese

Title:

 

CFO and COO

 

 

 

/s/ Linda Heasley

LINDA HEASLEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement – Heasley, Linda]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[See attached.]

 

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

J.JILL, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
as of [ ], 2018 (the “Date of Grant”), by and between J.Jill, Inc., a Delaware
corporation (the “Company”), and Linda Heasley (the “Participant”).

Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings ascribed to such terms in the J.Jill, Inc. 2017 Omnibus Equity
Incentive Plan, as amended, restated or otherwise modified from time to time in
accordance with its terms (the “Plan”).

WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units (“RSUs”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Participant on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Restricted Stock Units.

(a)Grant. The Company hereby grants to the Participant a total of [ ] RSUs, on
the terms and subject to the conditions set forth in this Agreement and as
otherwise provided in the Plan. The RSUs shall vest in accordance with Section
2. The RSUs shall be credited to a separate book-entry account maintained for
the Participant on the books of the Company.

(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

2.

Vesting; Settlement.

(a)Except as may otherwise be provided herein, subject to the Participant’s
continued employment with, appointment as a director of, or engagement to
provide services to, the Company or any of its Affiliates, the RSUs shall vest
in equal installments on each of the first four (4) anniversaries of the Date of
Grant (each such date, a “Vesting Date”). Any fractional RSUs resulting from the
application of the vesting schedule shall be aggregated and the RSUs resulting
from such aggregation shall vest on the final Vesting Date. Upon vesting, the
RSUs shall no longer be subject to the transfer restrictions pursuant to Section
15(b) of the Plan or cancellation pursuant to Section 4 hereof.

(b)If, following a Change in Control, the Participant’s employment with or
engagement to provide services to the Company or an Affiliate is terminated by
the Company without Cause, by the Participant for Good Reason, or as a result of
the Participant’s death or Disability (as such terms are defined in that certain
employment agreement, dated as of March 13, 2018, by and between the Company and
the Participant, as amended, restated or otherwise modified from time to time in
accordance with its terms, or in a subsequent employment or services agreement
between Participant and the Company or any of its Affiliates that replaces or
succeeds such agreement (the “Employment Agreement”)), then the RSUs shall be
100% vested as of the date of such termination of employment or services.

(c)Each RSU shall be settled within 10 days following the Vesting Date in shares
of Common Stock.

3.Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of RSUs (each, an
“Additional RSU”) equal to the quotient obtained by dividing (x) the product of
(i) the number of RSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, by (y) the Fair Market Value per share on the payment date for such
Dividend, such quotient to be rounded to the nearest hundredth. Once credited,
each Additional RSU shall be treated as an RSU granted hereunder and shall be
subject to all terms and conditions set forth in this Agreement and the Plan.

4.

Termination of Employment or Services.

If the Participant’s employment with, membership on the board of directors, or
engagement to provide services to the Company or any of its Affiliates
terminates for any reason, all unvested RSUs shall be canceled immediately and
the Participant shall not be entitled to receive any payments with respect
thereto.

5.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock underlying the RSUs unless, until
and to the extent that (i) the Company shall have issued and delivered to the
Participant the shares of Common Stock underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.

 

2

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

6.

Compliance with Legal Requirements.

(a)Generally. The granting and settlement of the RSUs, and any other obligations
of the Company under this Agreement, shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
that the Committee or the Company determines are reasonably necessary to comply
with all applicable provisions of U.S. federal and state securities law and
non-U.S. securities law in exercising the Participant’s rights under this
Agreement.

(b)Tax Withholding. Vesting and settlement of the RSUs shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the RSUs or otherwise the amount
of any required withholding taxes in respect of the RSUs, their settlement or
any payment or transfer of the RSUs or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes (up to the maximum permissible
withholding amounts). The Participant may elect to satisfy, and the Company may
require the Participant to satisfy, in whole or in part, the tax obligations by
withholding shares of Common Stock that would otherwise be deliverable to the
Participant upon settlement of the RSUs with a Fair Market Value equal to such
withholding liability.

7.Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by,
serving as a director of, or otherwise providing services to the Company or any
Affiliate, including fraud or conduct contributing to any financial restatements
or irregularities, or violates the covenants referenced in Section 8 of this
Agreement or any other non-competition, non-solicitation, non- disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee. In such event, the Participant will forfeit any compensation,
gain or other value realized thereafter on the vesting or settlement of the
RSUs, the sale or other transfer of the RSUs, or the sale of shares of Common
Stock acquired in respect of the RSUs, and must promptly repay such amounts to
the Company. If the Participant receives any amount in excess of what the
Participant should have received under the terms of the RSUs for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee,
then the Participant shall be required to promptly repay any such excess amount
to the Company. To the extent required by applicable law and/or the rules and
regulations of the NYSE or any other securities exchange or inter- dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the RSUs shall be
subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

 

3

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

8.

Restrictive Covenants.

(a)Without limiting any other non-competition, non-solicitation,
non-disparagement or non- disclosure or other similar agreement to which the
Participant may be a party, Paragraphs 7, 8, 9, 10, and 11 of the Employment
Agreement (including any similar covenants in any successor employment
agreement) are incorporated herein by reference and shall apply mutatis mutandis
to this Agreement, and the Participant acknowledges and agrees that the grant of
the RSUs is good and valuable consideration for continued compliance with the
covenants set forth therein.

(b)In the event that the Participant violates any of the restrictive covenants
referred to in this Section 8, in addition to any other remedy that may be
available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

9.

Miscellaneous.

(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 15(b)
of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.

(b)Waiver. Any right of the Company contained in this Agreement may be waived
in  writing by the Committee. No waiver of any right hereunder by any party
shall operate as a waiver of any other right, or as a waiver of the same right
with respect to any subsequent occasion for its exercise, or as a waiver of any
right to damages. No waiver by any party of any breach of this Agreement shall
be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(c)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the RSUs will not be subject to interest and penalties
under Section 409A.

 

4

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

(d)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Participant’s interest in such account shall
make the Participant only a general, unsecured creditor of the Company.

(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
and to the Head of Human Resources at the Company’s principal executive office.

(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(g)No Rights to Employment, Directorship or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or any of
its Affiliates or shall interfere with or restrict in any way the rights of the
Company or any of its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Participant at any time for any reason
whatsoever.

(h)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from adjustment of the RSUs pursuant to Section 12 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.

(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

5

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

(k)Entire Agreement. This Agreement (including those paragraphs of the
Employment Agreement incorporated herein by reference in Section 8 of this
Agreement) and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto,
other than any other non-competition, non-solicitation, non-disparagement or
non-disclosure or other similar agreement to which the Participant may be a
party, the covenants of which shall continue to apply to the Participant in
addition to the covenants referenced in Section 8 of this Agreement, in
accordance with the terms of such agreement. No change, modification or waiver
of any provision of this Agreement shall be valid unless the same be in writing
and signed by the parties hereto, except for any changes permitted without
consent under Section 12 or 14 of the Plan.

(l)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the RSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final. Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
Plan, and the Participant and the Company consent to the personal jurisdiction
of the United States federal and state courts sitting in Wilmington, Delaware,
as the exclusive jurisdiction with respect to matters arising out of or related
to the enforcement of the Committee’s determinations and resolution of matters,
if any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.

(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.

(m)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

6

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).

(p)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

[Remainder of page intentionally blank]

 

 

 

7

 

Doc#: US1:11840776v8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
by the Company and the Participant as of the day first written above.

 

J.JILL, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Linda Heasley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Linda Heasley RSU Award Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT B

 

STOCK OPTION AWARD AGREEMENT

 

[See attached.]

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

J.JILL, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

NONQUALIFIED OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (this “Agreement”), is entered into as
of [ ], 2018 (the “Date of Grant”), by and between J.Jill, Inc., a Delaware
corporation (the “Company”), and Linda Heasley (the “Participant”). Capitalized
terms used in this Agreement and not otherwise defined herein have the meanings
ascribed to such terms in the J.Jill Inc. 2017 Omnibus Equity Incentive Plan, as
amended, restated or otherwise modified from time to time in accordance with its
terms (the “Plan”).

WHEREAS, the Company has adopted the Plan, pursuant to which options to acquire
shares of Common Stock may be granted (“Options”); and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award provided for herein to the
Participant on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.

Grant of Option.

(a)Grant. The Company hereby grants to the Participant an Option to purchase
[Insert Number] shares of Common Stock (such shares, the “Option Shares”), on
the terms and subject to the conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
Incentive Stock Option. The Options shall vest in accordance with Section 2. The
Exercise Price shall be $[ ] per Option Share.

(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

2.

Vesting.

(a)Except as may otherwise be provided herein, subject to the Participant’s
continued employment with, appointment as a director of, or engagement to
provide services to, the Company

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

or an Affiliate, the Options shall vest and become exercisable in equal
installments on each of the first four anniversaries of the Date of Grant (each
such date, a “Vesting Date”). Any fractional Option Shares resulting from the
application of the vesting schedule shall be aggregated and the Option Shares
resulting from such aggregation shall vest on the final Vesting Date.

(b)If, following a Change in Control, the Participant’s employment with or
engagement to provide services to the Company or an Affiliate is terminated by
the Company without Cause, by the Participant for Good Reason, or as a result of
the Participant’s death or Disability (as such terms are defined in that certain
employment agreement, dated as of March 13, 2018, by and between the Company and
the Participant, as amended, restated or otherwise modified from time to time in
accordance with its terms, or in a subsequent employment or services agreement
between Participant and the Company or any of its Affiliates that replaces or
succeeds such agreement (the “Employment Agreement”)), then the Option shall be
100% vested as of the date of such termination of employment or services.

3.

Termination of Employment or Services.

Except as set forth herein, if the Participant’s employment with, or engagement
to provide services to, the Company and its Affiliates terminates for any
reason, the unvested portion of the Option shall be canceled immediately and the
Participant shall immediately forfeit without any consideration any rights to
the Option Shares subject to such unvested portion.

4.

Expiration.

(a)In no event shall all or any portion of the Option be exercisable after the
tenth annual anniversary of the Date of Grant (such ten-year period, the “Option
Period”); provided, that if the Option Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy (or Company-imposed “blackout period”), the Option Period shall
be automatically extended until the 30th day following the expiration of such
prohibition (but not to the extent that any such extension would otherwise
violate Section 409A of the Code).

(b)If, prior to the end of the Option Period, the Participant’s employment with,
or engagement to provide services to, the Company and all Affiliates is
terminated without Cause or by the Participant for any reason, then the Option
shall expire on the earlier of the last day of the Option Period or the date
that is 90 days after the date of such termination; provided, however, that if
the Participant’s employment with, or engagement to provide services to, the
Company and its Affiliates is terminated and the Participant is subsequently
rehired, reappointed or reengaged by the Company or any Affiliate within 90 days
following such termination and prior to the expiration of the Option, the
Participant shall not be considered to have undergone a termination of
employment or service, as applicable. In the event of a termination described in
this subsection (b), the Option shall remain exercisable by the Participant
until its expiration only to the extent that the Option was exercisable at the
time of such termination.

(c)If (i) the Participant’s employment with, or engagement to provide services
to, the Company is terminated prior to the end of the Option Period on account
of his or her Disability, (ii) the Participant dies while still in the employ or
engagement of the Company or an Affiliate or (iii) the Participant dies
following a termination described in subsection (b) above but prior to the
expiration of the Option, the Option shall expire on the earlier of the last day
of the Option Period

2

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

or the date that is one (1) year after the date of death or termination on
account of Disability of the Participant, as applicable. In such event, the
Option shall remain exercisable by the Participant or Participant’s beneficiary,
as applicable, until its expiration only to the extent that the Option was
exercisable by the Participant at the time of such event.

(d)If the Participant ceases employment with, or engagement to provide services
to, the Company or any Affiliates due to a termination for Cause, the Option
(whether vested or unvested) shall expire immediately upon such termination.

5.Method of Exercise and Form of Payment. No Option Shares shall be delivered
pursuant to any exercise of the Option until payment in full to the Company of
the Exercise Price and an amount equal to any U.S. federal, state, local and
non-U.S. income and employment taxes required to be withheld.

The Option may be exercised by delivery of written or electronic notice of
exercise to the Company or its designee (including a third-party-administrator)
in accordance with the terms hereof. The Exercise Price and all applicable
required withholding taxes shall be payable (i) in cash, check, cash equivalent
and/or in shares of Common Stock valued at the Fair Market Value at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company);
provided that such shares of Common Stock are not subject to any pledge or other
security interest; or (ii) by such other method as the Committee may permit,
including without limitation: (A) in other property having a Fair Market Value
equal to the Exercise Price and all applicable required withholding taxes or (B)
if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price and all
applicable required withholding taxes; or (C) by means of a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price and all applicable required withholding taxes. Any fractional
shares of Common Stock resulting from the application of this Section 5 shall be
settled in cash.

6.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company. The Company shall cause the actions described in clauses
(ii) and (iii) of the preceding sentence to occur promptly following settlement
as contemplated by this Agreement, subject to compliance with applicable laws.

7.

Compliance with Legal Requirements.

(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to

3

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.

(b)Tax Withholding. Any exercise of the Option shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
actions as the Committee or the Company deem necessary to satisfy all
obligations for the payment of such withholding taxes (up to the maximum
permissible withholding amounts). The Participant may elect to satisfy, and the
Company may require the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Common Stock that would otherwise be
received upon exercise of the Option with a Fair Market Value equal to such
withholding liability. For exercises of the Option occurring during a blackout
period under the Company’s insider trading policy, the Company shall arrange for
the sale of a number of shares of Common Stock to be delivered to the
Participant to satisfy the applicable withholding obligations. Such shares of
Common Stock shall be sold on behalf of the Participant through the Company’s
transfer agent on the facilities of the NYSE or through the facilities of any
other exchange on which the Common Stock is listed at the time of such sale.

8.Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the Option award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by, or
otherwise providing services to, the Company or any Affiliate, including fraud
or conduct contributing to any financial restatements or irregularities, or
violates the covenants referenced in Section 9 of this Agreement or any other
non-competition, non-solicitation, non-disparagement or non- disclosure covenant
or agreement with the Company or any Affiliate (after giving effect to any
applicable cure period set forth therein), as determined by the Committee. In
such event, the Participant will forfeit any compensation, gain or other value
realized thereafter on the vesting or exercise of the Option, the sale or other
transfer of the Option, or the sale of shares of Common Stock acquired in
respect of the Option, and must promptly repay such amounts to the Company. If
the Participant receives any amount in excess of what the Participant should
have received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the Option shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

4

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

9.

Restrictive Covenants.

(a)Without limiting any other non-competition, non-solicitation,
non-disparagement or non- disclosure or other similar agreement to which the
Participant may be a party, Paragraphs 7, 8, 9, 10, and 11 of the Employment
Agreement (including any similar covenants in any successor employment
agreement) are incorporated herein by reference and shall apply mutatis mutandis
to this Agreement, and the Participant acknowledges and agrees that the grant of
the Option is good and valuable consideration for continued compliance with the
covenants set forth therein.

(b)In the event that the Participant violates any of the restrictive covenants
referred to in this Section 9, in addition to any other remedy that may be
available at law or in equity, the Option shall be automatically forfeited
effective as of the date on which such violation first occurs. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

10.

Miscellaneous.

(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.

(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c)Section 409A. The Option is not intended to be subject to Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.

(d)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.

5

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the General Counsel and to the Head of Human Resources at the Company’s
principal executive office.

(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f)No Rights to Employment, Directorship or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(g)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from any exercise of the Option or an adjustment of the Option
pursuant to Section 12 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.

(h)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

(i)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(j)Entire Agreement. This Agreement (including those paragraphs of the
Employment Agreement incorporated herein by reference in Section 9 of this
Agreement) and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto,
other than any other non-competition, non-solicitation, non-disparagement or
non-disclosure or other similar agreement to which the Participant may be a
party, the covenants of which shall continue to apply to the Participant in
addition to the covenants referenced in Section 9 of this Agreement, in
accordance with the terms of such agreement. No change, modification or waiver
of any provision of this Agreement shall be valid unless the same be in writing
and signed by the parties hereto, except for any changes permitted without
consent under Section 12 or 14 of the Plan.

(k)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the Option shall be solely and finally settled by the Committee, acting in
good faith, the determination of which shall be final. Any matters not covered
by the preceding sentence shall be solely and finally settled in accordance with
the Plan, and the Participant and the Company consent to the personal
jurisdiction of the United States federal and state courts

6

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

sitting in Wilmington, Delaware, as the exclusive jurisdiction with respect to
matters arising out of or related to the enforcement of the Committee’s
determinations and resolution of matters, if any, related to the Plan or this
Agreement not required to be resolved by the Committee. Each such Person hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the last known address of
such Person, such service to become effective ten (10) days after such mailing.

(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.

(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(m)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

(n)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).

(o)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

[Remainder of page intentionally blank]

 

 

7

 

Doc#: US1:11840799v7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Nonqualified Option Award Agreement has been executed
by the Company and the Participant as of the day first written above.

 

J.JILL, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Linda Heasley

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Linda Heasley Option Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit C

 

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into and delivered to
the Board of Directors of J.Jill, Inc. (the “Company”), having an address at ,
as of this [•] day of , 20[ ], by Linda Heasley (“Executive”). Executive agrees
as follows:

1.The employment relationship between Executive and the Company terminated
on  the  [•] day of , 20[ ] (the “Termination Date”) pursuant to Section [ ] of
the Employment Agreement by and between the Company and Executive, dated March
13, 2018 (the “Employment Agreement”). Capitalized terms used but not defined in
this Release shall have the meaning ascribed to them in the Employment
Agreement.

2.In consideration of the payments, rights and benefits provided for in
paragraphs 6[(g)/(h)] of the Employment Agreement (“Separation Terms”) that are
conditioned upon the effectiveness of this Release, the sufficiency of which
Executive hereby acknowledges, Executive, on behalf of herself and her agents,
representatives, attorneys, administrators, heirs, executors and assigns
(collectively, the “Executive Releasing Parties”), hereby releases and forever
discharges the Company Released Parties (as defined below), from all claims,
charges, causes of action, obligations, expenses, damages of any kind (including
attorneys’ fees and costs actually incurred) or demands, in law or in equity,
whether known or unknown, that may have existed or which may now exist from the
beginning of time to the date of this Release, arising from or relating to
Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims Executive may have under
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older Workers
Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974 (excluding COBRA); the
Fair Labor Standards Act; the Equal Pay Act; the Fair Credit Reporting Act; the
federal Worker Adjustment and Retraining Notification Act (“WARN Act”); the
Family & Medical Leave Act; the Sarbanes-Oxley Act of 2002; the federal False
Claims Act; the Massachusetts Fair Employment Practice Act; the Massachusetts
Wage Act; the Massachusetts Equal Pay Law; the Massachusetts Age Discrimination
Law; the Massachusetts Right-To-Know Law; the Massachusetts Family Leave Law;
the Massachusetts Juror Protection Law; the Massachusetts School Leave Law; the
Massachusetts Polygraph Law; the Massachusetts WARN Act; the New Hampshire Equal
Pay Act; the New Hampshire Whistleblower Protection Act; the New Hampshire Law
Against Discrimination; the New Hampshire Worker's Right to Know Act; the New
Hampshire Juror Protection Law; the New Hampshire Military Discrimination Law;
the New Hampshire Indoor Smoking Act; the New Hampshire WARN Act; any other
federal, state or local laws against discrimination; or any other federal,
state, or local statute, regulation or common law relating to employment, wages,
hours or any other terms and conditions of employment. This includes a release
by Executive of any and all claims or rights arising under contract (whether
written or oral, express or implied), covenant, public policy, tort or
otherwise. For purposes hereof, “Company Released Parties” shall mean the J.Jill
Companies and their respective past or present employees, agents, insurers,
attorneys, administrators, officials, directors, shareholders, divisions,
parents,

 

 

--------------------------------------------------------------------------------

 

members, subsidiaries, affiliates, predecessors, successors, employee benefit
plans, and the sponsors, fiduciaries or administrators of any J.Jill Company
employee benefit plans (but with respect to any agent, insurer, attorney,
administrator or any individual only in its or his or her official capacity with
the J.Jill Companies and not in any individual capacity unrelated to the
business of the J.Jill Companies). Executive acknowledges and agrees that each
Company Released Party is a third-party beneficiary of the provisions of this
Release.

3.Executive acknowledges that Executive is waiving and releasing rights that
Executive may have under the ADEA and other federal, state and local statutes
contract and the common law and that this Release is knowing and voluntary.
Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which Executive is already entitled. Executive
further acknowledges that Executive has been advised by this writing that: (i)
Executive should consult with an attorney prior to executing this Release; (ii)
Executive has at least twenty-one (21) days within which to consider this
Release and such additional time provided in the Employment Agreement, although
Executive may, at Executive’s discretion, sign and return this Release at an
earlier time, in which case Executive waives all rights to the balance of this
twenty-one (21) day review period; and (iii) for a period of 7 days following
the execution of this Release, Executive may revoke this Release in a writing
delivered to the Board of Directors of the Company, and this Release shall not
become effective or enforceable until the revocation period has expired.

4.Executive and the Company agree that this Release does not apply to: (i) any
rights or claims that may arise after the date of execution by Executive of this
Release; (ii) any claims for workers’ compensation benefits (but it does apply
to, waive and affect claims of discrimination and/or retaliation on the basis of
having made a workers’ compensation claim); or

(iii)claims for unemployment benefits or any other claims or rights that by law
cannot be waived in a private agreement between an employer and employee.

5.This Release does not release the Company Released Parties from (i) any
obligations due to Executive under the Separation Terms, (ii) any rights
Executive has to exculpation, indemnification or advancement by the Company or
any of the J. Jill Companies and to coverage under directors and officers
liability insurance coverage, including any such rights set forth in separate
indemnification agreements between the Executive and Company all of which shall
continue in full force and effect, (iii) any vested rights Executive has under
any J.Jill Company employee benefit plans as a result of Executive’s service
with the Company, in accordance with the terms of such plans, or (iv) any fully
vested rights of Executive as an equityholder of the Company.

6.This Agreement is not intended to, and shall not, in any way prohibit, limit
or otherwise interfere with Executive’s protected rights under federal, state or
local employment discrimination laws (including, without limitation, the ADEA
and Title VII) to communicate or file a charge with, or participate in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission (“EEOC”) or similar federal, state or local government body or agency
charged with enforcing employment discrimination laws. Therefore, nothing in
this Agreement shall prohibit, interfere with or limit Executive from filing a
charge with, communicating with or participating in any manner in an
investigation, hearing or proceeding conducted by, the EEOC or similar federal,
state or local agency. However, Executive shall not

 

2

--------------------------------------------------------------------------------

 

be entitled to any relief or recovery (whether monetary or otherwise), and
Executive hereby waives any and all rights to relief or recovery, under, or by
virtue of, any such filing of a charge with, or investigation, hearing or
proceeding conducted by, the EEOC or any other similar federal, state or local
government agency relating to any claim that has been released in this Release.

7.Executive represents and warrants that she has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against any of
the Company Released Parties.

6.This Release is not an admission by the Company Released Parties or Executive
Releasing Parties of any wrongdoing, liability or violation of law.

7.Executive waives any right to reinstatement or future employment with any
J.Jill Company following Executive’s separation from the Company on the
Termination Date.

8.Executive shall continue to be bound by the restrictive covenants contained in
Sections 7-11 of the Employment Agreement.

9.This Release shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to the principles of conflict of laws.

10.Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

11.Executive acknowledges that Executive has carefully read and understands this
Release, that Executive has the right to consult an attorney with respect to its
provisions and that this Release has been entered into knowingly and
voluntarily. Executive acknowledges that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Company Released
Parties to influence Executive to sign this Release except such statements as
are expressly set forth herein or in the Employment Agreement.

 

3

--------------------------------------------------------------------------------

 

Executive has executed this Release as of the day and year written above.

 

EXECUTIVE

 

 

 

 

 

 

Linda Heasley

 

 

 

Date:

 

 

 

 

 

 

4